Citation Nr: 0310220
Decision Date: 05/28/03	Archive Date: 07/22/03

DOCKET NO. 97-18 282               DATE May 28, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for diabetes.

2. Whether new and material evidence has been submitted to reopen
a claim for service connection for arthritis.

3. Service connection for a left foot disorder.

4. Service connection for diabetes.

5. Service connection for arthritis.

6. Whether new and material evidence has been submitted to reopen
a claim for service connection for visual impairment.

7. Entitlement to an increased (compensable) rating for a post-
operative left varicocele.

8. Entitlement to an evaluation in excess of 10 percent for
intermittent ulnar nerve neuralgia, secondary to surgery for the
removal of the left olecranon bursa.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had over 18 years of active service ending in June
1973.

This matter now comes before the Board on appeal from June 1996 and
January 1997 rating decisions by the RO that denied service
connection for a left foot disability, found that new and material
evidence had not been submitted to reopen claims of entitlement to
service connection for arthritis, visual impairment, and diabetes,
and denied entitlement to increased ratings for the veteran's
service connected left varicocele and left ulnar neuralgia.

- 2 -

In January 1999 the veteran appeared and gave testimony at a
videoconference hearing before a Board Member (now Veterans Law
Judge) who is no longer with the Board but a transcript of this
hearing is in the claims folder. In May 1999 the Board remanded
this case to the RO for further development and thereafter the
veteran appeared and gave testimony at a September 2002 RO hearing
before the undersigned. A transcript of this hearing is also of
record.

The claims of entitlement to service connection for a left foot
disability, diabetes and arthritis, as well as the issues of
whether new and material evidence has been submitted to reopen a
claim for service connection for visual impairment and the issue of
entitlement to increased ratings for the veteran's left olecranon,
left ulnar nerve disability, and varicocele will be discussed in
the Remand section of this decision

FINDINGS OF FACT

1. The appellant's claim for service connection for arthritis was
last finally denied by the RO in an unappealed rating decision of
June 1996.

2. The evidence received since the June 1996 rating decision
denying service connection for arthritis is not cumulative and is
so significant that it must be considered in order to fairly decide
the merits of the claim.

3. The appellant's claim for service connection for diabetes
mellitus was last denied by the RO in an unappealed rating decision
of June 1996.

4. The evidence received since the June 1996 rating decision
denying service connection for a diabetes mellitus is not
cumulative and is so significant that it must be considered in
order to fairly decide the merits of the claim.

- 3 -

CONCLUSIONS OF LAW

1. The additional evidence received since the unappealed rating
decision of June 1996 that last denied service connection for
arthritis is new and material, and the claim for service connection
for this disorder is reopened. 38 U.S.C.A. 5108 (West 2002); 38
C.F.R. 3.156(a) (2001).

2. The additional evidence received since the unappealed rating
decision of June 1996 that last denied service connection for
diabetes mellitus is new and material, and the claim for service
connection for this disorder is reopened. 38 U.S.C.A. 5108; 38
C.F.R. 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law during
the pendency of this appeal. On November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000. 38
U.S.C.A. 5100, 5102, 5103, 5103A, and 5107 (West 2002). The Act and
implementing regulations essentially eliminate the requirement that
a claimant submit evidence of a well-grounded claim, and provide
that VA will assist a claimant in obtaining evidence necessary to
substantiate a claim but is not required to provide assistance to
a claimant if there is no reasonable possibility that such
assistance would aid in substantiating the claim. It also includes
new notification provisions. Specifically, it requires VA to notify
the claimant and the claimant's representative, if any, of any
information, and any medical or lay evidence, not previously
provided to the Secretary that is necessary to substantiate the
claim. As part of the notice, VA is to specifically inform the
claimant and the claimant's representative, if any, of which
portion, if any, of the evidence is to be provided by the claimant
and which part, if any, VA will attempt to obtain on behalf of the
claimant. 38 C.F.R. 3.159(b)(1) (2002).

- 4 -

The VCAA is not applicable where further assistance would not aid
the appellant in substantiating his claims. Wensch v. Principi, 15
Vet App 362 (2001); see 38 U.S.C.A. 5103A(a)(2) (Secretary not
required to provide assistance "if no reasonable possibility exists
that such assistance would aid in substantiating the claim"). In
view of the Board's favorable decision in this appeal, further
assistance is unnecessary to aid the appellant in substantiating
his claims.

VA promulgated regulations in order to implement the provisions of
the VCAA. 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a) (2002).
Generally, the provisions of this liberalizing law, to include the
implementing regulations, are "potentially applicable to claims
pending on the date of the VCAA's enactment." See Holliday v.
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug.
29, 2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13
(1991).

However, provisions related to reopening previously denied claims
are only applicable to claims received on or after August 29, 2001.
66 Fed. Reg. 45,620 (Aug. 29, 2001). Inasmuch as the appellant's
requests to reopen his claims for service connection for diabetes
and for arthritis were made prior to that date, the new regulations
relative to reopening previously denied and final claims are not
applicable in regard to this case.

I. New and Material Evidence to Reopen Claims For Service
Connection For Diabetes and Arthritis.

The evidence of record at the time of the June 1996 rating decision
that denied service connection for arthritis and diabetes mellitus
may be briefly summarized. The service medical records contained no
findings, symptoms or diagnosis of diabetes. Although the veteran
was seen on several occasions during service for complaints of pain
in various joints including the neck and back, no arthritis was
found during service. There were no findings indicative of diabetes
or arthritis noted on the veteran's initial VA medical examination
conducted in September 1973.

5 -

On VA medical examination in August 1988, it was reported that the
veteran had been found to have diabetes mellitus in 1986 and he had
been taking insulin for treatment of this disorder. During this
examination, x-rays revealed degenerative changes in the left
shoulder, the cervical spine and the left wrist.

The evidence associated with the record subsequent to the June 1996
rating decision by the RO that last denied service connection for
arthritis and diabetes mellitus may be briefly summarized. VA,
private, and military medical record reflect treatment beginning in
the early 1980s for various disabilities including diabetes and
multiple joint pain. The diagnoses included both traumatic and
degenerative arthritis.

During a Board videoconference hearing in January 1999 the veteran
maintained that he had arthritis in his shoulders, arms hands, and
entire spine as a result of traumatic injuries that he sustained
during service. These included injuries he incurred in a 1958
explosion on a minesweeper. He said that he was hospitalized at the
Charleston Naval Hospital for this injury. The veteran also said
that he sustained injuries in a fall from a carrier flight deck in
1964 while his ship was docked at Quonset Point, Rhode Island.

The veteran also said that he had been told that he had arthritis
during service and also said that a VA physician had told him that
his arthritis was due to traumatic injuries sustained in the
service. The veteran also said that he was told that he had sugar
in his urine in 1964, but was not provided with medication at that
time.

During a September 2002 hearing at the RO before the undersigned
Board member, the veteran again gave a history of traumatic
injuries during service that resulted in arthritis. He said that he
had been told that he had diabetes during 1965 while hospitalized
at the Chelsea Naval Hospital. in addition, the veteran said that
he was exposed to Agent Orange in 1969 while aboard the USS
Constellation off Vietnam. He said that a ship carrying this
substance loaded its cargo onto the USS Constellation and the ship
was saturated with the fumes.

- 6 - 

The United States Court of Appeals for Veterans Claims (Court) has
held that, once a denial of a claim for service connection becomes
final, it cannot be subsequently reopened unless new and material
evidence has been presented. The Board must perform a two-step
analysis when the veteran seeks to reopen a claim based on new and
material evidence. First, the Board must determine whether the
evidence is "new and material". Second, if the Board determines
that the veteran has produced new and material evidence, the claim
is reopened and evaluated on the light of all the evidence, both
old and new. Manio v. Derwinski, 1 Vet. App. 144 (1991).

New evidence, for purposes of this appeal, is defined as evidence
not previously submitted, cumulative or redundant. Material
evidence means evidence that is probative of the issue, and which
by itself, or along with evidence previously submitted, is so
significant that it must be considered to fairly decide the merits
of the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38
C.F.R. 3.156(a). In determining whether evidence is new and
material, the credibility of the new evidence is to be presumed.
Justus v. Principi, 3 Vet. App. 510 (1992)

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131 (West 2002). Service connection may be granted for
disease diagnosed after service providing the evidence establishes
that it was incurred during service. 38 C.F.R. 3.303(d) (2002).
Service connection may be granted for arthritis and diabetes
mellitus if manifested to a compensable degree within one year
after discharge from service. 38 U.S.C.A. 1101, 1112, 1113, 1137
(West 2002); 38 C.F.R. 3.307, 3.309 (2002).

A veteran who served on active duty in the Republic of Vietnam
during the Vietnam era shall be presumed to have been exposed to a
herbicide agent unless affirmative evidence establishes that the
veteran was not exposed to any such agent during service. 38
U.S.C.A. 1116(f) (West. 2002).

Thus, service connection may be presumed for residuals of exposure
to Agent Orange by showing two elements. First, a veteran must show
that he served in the

- 7 -

Republic of Vietnam during the Vietnam era. 38 U.S.C.A. 1116 (West
1991 & Supp. 2002); 38 C.F.R. 3.307(a)(6). Secondly, the veteran
must be diagnosed with one of the specific diseases listed in 38
C.F.R. 3.309(e). Service connection for residuals of Agent Orange
exposure also may be established by showing that a disorder
resulting in disability is, in fact, causally linked to such
exposure. See Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir.
1994).

The basis for the RO's denial of service connection for arthritis
in 1997 was, essentially, that arthritis was not demonstrated
during service or for several years thereafter. The basis for the
RO's denial of service connection for diabetes in 1997 was that
this disorder was not demonstrated during service or for many years
thereafter.

The evidence added to the record subsequent to the January 1997
denial of service connection for arthritis includes clinical
records demonstrating that the veteran currently has both traumatic
and degenerative arthritis in various joints. In addition there is
testimony at two Board hearings to the effect that the veteran
sustained traumatic injuries during service.

In regard to his claim for diabetes, the veteran also testified
that he had been told that he had sugar in his urine during
service. Also the veteran testified, essentially, that he helped
load Agent Orange onto his ship while serving off the coast of
Vietnam in 1969. Diabetes mellitus is a disease listed in 38 C.F.R.
3.309(e) as a presumptive disease based on Agent Orange exposure.

The veteran's testimony at his Board hearings of 1999 and 2002,
discussed above, constitutes evidence that is new because it was
not of record when the RO denied service connection for arthritis
and diabetes in June 1996 and is not cumulative of evidence
considered by the rating board at that time. Such evidence is also
material to the appellant's claims for service connection for
arthritis and diabetes since it raises a possibility that the
veteran's current diabetes mellitus is related to service. Such
evidence is of such significance that it must be considered to
fairly decide the

- 8 -

merits of the veteran's claims for service connection for arthritis
and diabetes mellitus. 38 C.F.R. 3.156(a).

Since new and material evidence has been received, the veteran's
claims for service connection for arthritis and diabetes are
reopened.

ORDER

New and material evidence having been submitted, the veteran's
application to reopen his claim for service connection for
arthritis is granted.

New and material evidence having been submitted, the veteran's
application to reopen his claim for service connection for diabetes
is granted.

REMAND

The veteran has asserted that he received considerable treatment,
including hospitalization, at military facilities from December
1964 to July 1965 in the course of which he was told that he had
diabetes. The service medical records for this period are not part
of the claims folder. Accordingly, a search for additional service
medical records should be made.

In addition, the veteran has asserted that he served on board the
USS, Constellation (CVA-64) during 1969, and that he was exposed to
Agent Orange when a cargo of this substance was transferred to the
Constellation while he was on board. The veteran's available
personnel and medical records from service only establish that the
veteran was definitely on board this vessel from August 27, 1969 to
September 6, 1969. Further efforts are needed to determine the
period during which the veteran was on board this ship and
establish whether his service involve exposure to Agent Orange.

9 -

VA medical examinations are needed to ascertain whether the
veteran's arthritis and his claimed left foot disorder are related
to service, and the severity of his disability affecting the left
olecranon, and the etiology of his diabetes.

In February 2003, the Board sought to inform the veteran of the
VCAA and the evidence needed to substantiate his claims and what
evidence he was responsible for obtaining. See Quartuccio v.
Principi, 16 Vet. App. 183 (2002). However, the United States Court
of Appeals for the Federal Circuit has determined that such notice
was inadequate because it limited the time period for submitting
necessary evidence to 30 days rather than the statutorily mandated
one year. Disabled American Veterans v. Principi, No. 02-7304 (Fed.
Cir. May 1, 2003).

Accordingly, the veteran's appeal is remanded for the following:

1. The RO should send the veteran a VCAA notice letter with regard
to his remaining claims. The veteran is advised that he has one
year from the date of such letter to submit additional evidence,
and that unless he informs the RO that he has no additional
evidence to submit or waives the one year time period, his claims
cannot be readjudicated prior to the end of the one year period.

2. The RO should contact the National Personnel Records Center
(NPRC), or any other appropriate agency, and request that a further
search be conducted for additional service medical records,
especially and specifically records reflecting any in-patient and
outpatient treatment during the period from December 1964 to July
1965 at the Chelsea Naval Hospital in Chelsea Massachusetts, the
Medical facility at Quonset Point, Rhode Island, and the Naval
Hospital in Newport, Rhode Island.

- 10-

3. The service department should also be contacted and requested to
ascertain the periods during which the veteran served on board the
USS Constellation during 1969 and provide copies of the log entries
from the USS Constellation (CVA-64) for the period of time during
which the veteran was assigned to this vessel.

4. Make arrangements with the appropriate VA medical facility for
the veteran to be afforded an orthopedic examination to determine
the nature and etiology of the veteran's arthritis and the
veteran's claimed left foot disorder and the nature and severity of
any disability affecting the veteran's left olecranon. Send the
claims folder to the examiner for review and the examining
physician should be instructed to state in the examination reports
that the claims folder has been reviewed.

The physician who conducts the orthopedic examination should
identify all joints affected by arthritis and distinguish, if
possible those joints, if any, affected by traumatic arthritis and
those joints if any affected by degenerative arthritis. In
addition, the examiner should render an opinion as to whether it
was at least as likely as not that any traumatic arthritis found on
the examination is related to injuries sustained by the veteran
during service and whether it was at least as likely as not that
any degenerative arthritis found on the examination had its onset
during service or within one year following service discharge or
was otherwise related to service.

The examiner should also render an opinion as to whether it is at
least as likely as not that any left foot disability found on the
examination is related to service.

The orthopedic examiner should also describe any limitation of
function in the veteran's left elbow due to his left olecranon
disability, to include range of motion in the left elbow and
forearm expressed in range of motion of elbow extension and flexion
and forearm pronation and supination expressed in degrees. The
examiner should determine whether the left olecranon disability is
manifested by weakened movement, excess fatigability, or
incoordination. Such inquiry should not be limited to muscles or
nerves. These determinations should, if feasible, be expressed in
terms of the degree of additional range-of-motion loss due to any
weakened movement, excess fatigability, or incoordination.

5. Make arrangements with the appropriate VA medical facility for
the veteran to be afforded an endocrinology examination to
determine the etiology of the veteran's diabetes. Send the claims
folder to the examiner for review and the examining physician
should be instructed to state in the examination report that the
claims folder has been reviewed.

The physician who conducts the endocrinology examination should
express an opinion as to whether it is at least as likely as not
that the veteran's diabetes mellitus had its onset during service
or within one year following discharge from service.

- 12 -

6. The veteran should also be afforded a VA neurological
examination to determine the current severity of his service
connected left ulnar nerve disability. The claims folder should be
made available to the examining physician for review and the
physician should state that the claims folder has been reviewed in
the examination report. The examiner should describe the veterans
left ulnar disability as being the equivalent of mild, moderate, or
severe incomplete paralysis of the left ulnar nerve or equivalent
to complete paralysis of the ulnar nerve.

7. The RO should then readjudicate the veteran's claims.

8. If any of the benefits sought continue to be denied the RO
should issue a supplemental statement of the case in regard to
those matters and allow the veteran a reasonable opportunity to
respond thereto. The case should then be returned to the Board for
further appellate consideration. .

No action is required of the veteran until he is so informed. The
purpose of this Remand is to obtain additional clarifying evidence
in accordance with the VCAA.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 13 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

14 -



